NO. 12-20-00065-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 BRIAN ALAN HAYS,                                          §       APPEAL FROM THE 8TH
 APPELLANT

 V.                                                        §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                  §       RAINS COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Brian Alan Hays, acting pro se, appeals from the trial court’s denial of his motion for nunc
pro tunc order. 1 On February 27, 2020, this Court notified Appellant that the notice of appeal failed
to show the jurisdiction of the Court, i.e., the order being appealed is not appealable. We informed
Appellant that the appeal would be dismissed unless the information was amended on or before
March 30 to show this Court’s jurisdiction. This deadline expired without a response from
Appellant.
        In criminal cases, an appellate court has jurisdiction only from a final judgment of
conviction or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.
Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded by law
but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR, 2006 WL
1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation for
publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.). We have
not located any rule or statutory or constitutional provision that would authorize Appellant’s appeal
from the trial court’s denial of his motion for nunc pro tunc order. See Crow v. State, No. 05-19-


        1
          Appellant was convicted of evading arrest or detention, and this Court affirmed his conviction in 2013. See
Hays v. State, No. 12-11-00313-CR, 2013 WL 2286044 (Tex. App.—Tyler May 22, 2013, no pet.) (mem. op., not
designated for publication).
00550-CR, 2019 WL 3955780, at *1 (Tex. App.—Dallas Aug. 22, 2019, no pet.) (mem. op., not
designated for publication) (denial of motion nunc pro tunc to correct error in sentencing,
judgment, and indictment not appealable); see also Mitchell v. State, No. 01-15-00402-CR, 2016
WL 3460089, at *1 (Tex. App.—Houston [1st Dist.] June 23, 2016, no pet.) (mem. op., not
designated for publication) (denial of motion for judgment nunc pro tunc to correct street-time
credit not appealable order).
         Because the order appealed from is not an appealable order over which this Court may
exercise appellate jurisdiction, we dismiss Appellant’s appeal for want of jurisdiction. See TEX.
R. APP. P. 43.2(f); see also Diaz v. State, No. 02-17-0003-CR, 2018 WL 359958, at *2 (Tex.
App.—Fort Worth Jan. 11, 2018, no pet.) (mem. op., not designated for publication) (if jurisdiction
not legally invoked, appellate court has no power to dispose of purported appeal in any manner
other than dismissal for want of jurisdiction).
Opinion delivered April 8, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 8, 2020


                                         NO. 12-20-00065-CR


                                       BRIAN ALAN HAYS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 8th District Court
                              of Rains County, Texas (Tr.Ct.No. 5168)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.